ALLOWANCE
Claims 1-22, 24-26, 28 and 29 are allowed.

REASONS FOR ALLOWANCE
Applicant arguments as filed on 11/12/2020 are persuasive. The following is a statement of reasons for the indication of allowable subject matter.
The prior arts of record do not teach or fairly suggest, in combination with other limitations, the feature of receiving a prior value of said first global revision identifier associated with the occurrence of a prior synchronization of said file system objects of said first RFS with file system objects of said first one of said LFSs associated with said first RFS, at least a portion of said file system objects of said first one of said LFSs having been locally altered since said prior synchronization and responsive to receiving said prior value of said first global revision identifier providing to said first local file storage system only metadata corresponding to said identified file system objects of said first RFS that have not yet been synchronized and not metadata corresponding to file system objects of said first RFS that have been synchronized in order to facilitate synchronization of said first RFS with said first LFS; as recited in claims 1, 11, and 21 and receiving RFS metadata from said remote multi-client file storage system, said RFS metadata being associated with file system objects in said at least said portion of said subscribed namespace that have been modified since said prior synchronization, generating file system operations based at least in part on said received RFS metadata, and wherein said RFS and said LFS are synchronized when said portion of said file system operations is applied to said RFS and said second portion of said file system operations is applied to said LFS as recited in claims  22 and 26.
Dependent claims are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159